DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 14 June 2021.  As directed by the amendment: claims 1, 2, 5, 7, 8, 11, 12, 19 & 20 have been amended, claims 3, 6, 9, 10, 13 & 14 have been cancelled, and claims 21-26 have been added.  Thus, claims 1, 2, 4, 5, 7, 8, 11, 12 & 15-26 are presently pending in this application.
Election/Restrictions
Claims 1, 2, 4, 5, 7, 8, 11, 12, 15-18 & 21-26 are allowable. Claims 19 & 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a) & (b), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 01 November 2019, is hereby withdrawn and claims 19 & 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Seth Barney on 29 July 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4. 	The pulsation dampener of claim 1, wherein the at least one gas is a mixture of xenon and sulfur hexafluoride 
Reasons for Allowance
Claims 1, 2, 4, 5, 7, 8, 11, 12 & 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or reasonably suggest the combination of limitations as required by independent claims 1, 19 & 20 wherein the at least one gas is selected from xenon, sulfur hexafluoride, and mixtures thereof; wherein the fluoropolymer of the fluoropolymer layer is selected from PVDF, PVF, FEP, PFA, PTFE, PCTFE and ETFE; wherein the diaphragm has a thickness of 10 µm to 500 µm; further in combination with the limitation wherein the fluoropolymer, the at least one gas, and the thickness of the diaphragm are selected such that a gas transmittance rate of the at least one gas through the diaphragm is from 0 mbar*L/second to 1*10-5 mbar*L/second.
In other words, as best understood in view of the specification and the applicant’s remarks filed 14 June 2021, although the prior art of record may suggest utilizing xenon or sulfur hexafluoride, and may suggest utilizing one or more of the listed fluoropolymers, the prior art does not reasonably disclose or suggest selecting each of the gas, the fluoropolymer, and the thickness of the diaphragm (within the range of 10 µm to 500 µm) to arrive at a combination which achieves a gas transmittance rate within the claimed range. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753